DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 September 2022 has been entered.
 Response to Amendment
Applicant’s amendment of 7 September 2022 is acknowledged.
Claims 1, 24, and 25 are amended.  
New claims 30-34 are presented.
Claims 1-2, 4-5, 7, 9-14, 17-20, and 22-26, and 28-34 are pending.
Claims 9, 14, 19-20, 22-23, and 26 remain withdrawn.
The present action treats claims 1-2, 4-5, 7, 10-13, 17-18, 24-25, and 28-34 on the merits.
Response to Arguments
Applicant's arguments filed 7 September 2022 have been fully considered but they are not persuasive.
Applicant argues (pages 8-9 of the reply) that the combination of Freed in view of Religioso would not be obvious.
Applicant argues (2nd paragraph of page 8) that Freed “discloses a flat forefoot section without hinges…As for the areas where there are hinges, the walls are already in abutment in the neutral position”.  Examiner respectfully disagrees with this assertion.  Freed’s forefoot section comprises hinges, as set forth in prior office actions and in the present office action.  Moreover, Freed does not disclose that the walls are in abutment in a neutral position.  Rather, Freed teaches that the hinges are “cuts” (pg. 1 lines 113) but is silent as to whether these cuts result in wall abutment in a neutral position.  In further view of Freed: Freed at least suggests the opposite of Applicant’s assertion: “cuts 22 to 26 in the outer surface of the shank 15 weaken the shank so as to facilitate bending of the shank and therefore the insole in one direction only, as shown in Fig. 4. If a bending force or moment is applied to the shoe in the opposite sense then the cuts 22 to 26 close up” (pg. 1 lines 118-124; emphasis provided by Examiner).  One of ordinary skill would construe pg. 1 lines 118-124 of Freed as meaning that the cuts close up when a bending force is applied thereto (i.e. they close up when the shank has a force applied to it and is therefore not in a neutral position).  Examiner acknowledges that Freed does not expressly teach that the cuts close up only when a bending force is applied thereto; however, the assertion that Freed’s cuts result in neutral abutment of walls is not supported by a fair reading of Freed.
Applicant argues (3rd-4th paragraphs of pg. 8) “Religioso does not teach a conforming forefoot section…only shows a single hinge in its forefoot portion…does not provide the same flexibility as a group of hinges would…it fails to solve the problem addressed by the claimed invention”.  The office action of 7 June 2022 does not rely on Religioso to teach a plurality of hinges in its forefoot portion.  However, Examiner regards Applicant’s reading of Religioso as overly narrow.  Religioso’s plurality of hinges is in its forefoot portion, as is presented in the rejections below.  Moreover, the argument that the modification (as well as Religioso and Freed Separately) fail/fails to solve the problem addressed by the claimed invention is not persuasive if only because, per MPEP 2144: “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”
Applicant argues (5th-6th paragraphs of pg. 8) that the combination of Religioso and Freed would not be obvious on the basis that the material of construction and thickness of the shanks of Religioso and Freed are dissimilar.  This is not persuasive because although Freed and Religioso teach different materials and suggest different thicknesses, one of ordinary skill would recognize that Freed teaches flexing/rigidity “in any suitable way and…not limited to…plurality of cuts” and also look to the structural similarities and intended functions of the hinges of Freed’s shank and the hinges of Religioso’s arch support and recognize that the geometric configuration of Religioso provides a suitable way to achieve a dance shoe that adequately permits shoe flexing to permit the dancer to roll off point and also to enable the shoe to become rigid and resistant to bending when on pointe, as set forth in the Final Office action of 7 June 2022.
Applicant argues (1st paragraph of page 9) that Religioso and freed do not “teach preshaping of the sole shank in such a manner”; this argument is drawn to newly amended subject matter, which is addressed in the rejections below.
Applicant argues (pages 9-10 of the reply) and in regards to claims 5 and 7 that “the hinge in Smith requires that the walls of the hinge abut in the neutral position to provide rigidity, while the hinge in Religioso requires angled walls.  One of skill in the art would therefore not look to the non-linear abutting hinges of Smith to “add rigidity” to a sole with angled, non-abutting walls”.  This argument is not persuasive insofar as Smith teaches increased rigidity in an “interlocked mode” (para 66 of Smith).  One of ordinary skill would recognize that the hinges of the modified footwear as applied to claim 1 (i.e. the hinges of Freed in view of Religioso as applied to claim 1) would be configured to adopt an interlocked mode (when the walls are in abutment) and accordingly the teaching of Smith would be pertinent to the dance show of Freed in view of Religioso as applied to claim 1.
Applicant argues (page 10 of the reply) and in reference to claim 12 that Freed does not teach wherein the width of the sole shank is about equal to the width of a sole unit in the dance shoe.  Applicant presents a quotation from the present specification as describing the limitation “medial and lateral edges of the sole shank generally match respectively the medial and lateral boundaries of the sole unit”.  The present specification, however, doesn’t provide any special definition of “about equal” of the claim or “generally match” in regards to para the quoted section of the specification.  As provided for in MPEP 2111.01, pending claims must be given their broadest reasonable interpretation (BRI) consistent with and in light of the specification and the BRI doesn’t mean the broadest possible interpretation. The meaning given to a claim term must be consistent with the ordinary and customary meaning of the term and must be consistent with the use of the claim term in the specification and drawings.  In the present application, para the specification describes “medial and lateral edges of the sole shank generally match respectively the medial and lateral boundaries of the sole unit”, and the relational width of Freed’s sole shank and sole unit are consistent with the ordinary and customary meanings of the terms of the claim in light of the specification, as is presented in the rejections below.

Specification
The disclosure is objected to because of the following informalities: per MPEP 608: “paragraphs of the specification”.  The Specification of record, dated 22 November 2019, does not have paragraph numbers.
Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 requires a sole shank comprising a material configured to extend longitudinally in a shoe over at least a forefoot portion of the shoe (lines 2-3 of the claim).  Claim 24 further requires “the sole shank being coupled to a rigid distal part of the shoe” (emphasis provided by the Examiner).  The emphasized phrase renders the claim indefinite insofar as the shoe is not claimed structurally in lines 2-3 and it isn’t clear whether what’s being claimed is a sole shank configured to extend in a shoe wherein the shank further comprises a rigid distal part or, rather, a sole shank configured to extend in a shoe wherein the sole shank is further configured to be coupled to a rigid distal part of the shoe.  For the purpose of applying art, the limitation is understood to be met in either case.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 13, 17-18, 24 (as best understood), 25, 28-29, and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Freed, GB 2,156,652] in view of [Religioso, EP 0997081].
Regarding claim 1:
Freed teaches:
A dance shoe (“pointe ballet shoe…10”; pg. 1 lines 64-65) having an upper (“upper 11”; pg. 1 line 66) and an underfoot portion (the combined 12, 14, and 15; i.e. “sole 12”; pg. 1 line 70, “insole 14”; pg. 1 line 74, and “shank 15”; pg. 1 line 80), the underfoot portion including a sole shank 15, comprising: 
a stiff structure (“15…serves to stiffen and increase the…rigidity”; pg. 1 lines 80-82), extending longitudinally in the shoe over at least a forefoot portion of the shoe (see annotated Figs. 4-5 – a below) and at least partially over a midfoot portion (see annotated Figs. 4-5 – a below), a plurality of hinges (“plurality of parallel cuts 22 to 26”; pg. 1 line 113), each with a unidirectional stop (“If a bending force…is applied…cuts 22 to 26 close up”; pg. 1 lines 122-124) being disposed widthwise in the sole shank in at least the forefoot portion (see annotated Figs. 4-5 – a below; see also “general area of the ball of the wearer’s foot”; pg. 1 line 114-115) so that a forefoot portion of the sole shank locks by the unidirectional stops (“If a bending force…is applied…cuts 22 to 26 close up”; pg. 1 lines 122-124) to support plantar flexion (“when…on pointe…give maximum support); pg. 1 line 130 – pg. 2 line 4) and hinges to facilitate dorsiflexion of the foot (“rolls off point…shank will flex and bend about…22 to 26…so as to allow…foot to readily flex and roll down off pointe”; pg. 2 lines 5-8) and follow dorsiflexion of an intended wearer's forefoot (“rolls off point…shank will flex and bend about…22 to 26…so as to allow…foot to readily flex and roll down off pointe”; pg. 2 lines 5-8), 
and wherein a portion of the sole shank in a midfoot position (see annotated Figs. 4-5 – a below) is conformable to an arch of the intended wearer's foot in plantar flexion (“when…on pointe”; pg. 1 line 130; see also Fig. 3), the sole shank being coupled to a rigid distal part (“toe…17…is rigid”; pg. 1 lines 93-94) of the shoe.

    PNG
    media_image1.png
    792
    1005
    media_image1.png
    Greyscale

Freed does not expressly teach wherein each hinge comprises a pair of opposing walls that are separated from each other in a neutral position and that converge toward abutment in plantar flexion.
However, Freed does teach “outer surface of the shank may be cut in the area of bending and the cut may extend substantially but not completely through the shank” (page 1 lines 40-43) and that the shank may be configured “to flex in one direction but give maximum rigidity in the opposite direction in any suitable way and is not limited to…plurality of…cuts in the outer surface” (page. 2 lines 16-20) (emphasis provided by Examiner).
Thus Freed teaches cuts in the surface, albeit not expressly teaching cuts configured in the claimed manner in a neutral position.  Moreover, Freed teaches the shank is appropriate for modification in any manner that permits flexing in one direction and stiffening in the opposite direction.
 Religioso teaches (Figs. 2 and 3) a dance shoe that achieves the objectives of Freed.  The dance shoe comprising a plurality of hinges (“five sections having two inclined adjacent sides”; paragraph 11) in at least a forefoot portion of the shoe (see annotated Fig. 4A – a below) wherein each hinge comprises a pair of opposing walls (“inclined adjacent sides”; paragraph 11) that are separated from each other in a neutral position (Fig. 2) and that converge toward abutment (“gaps between the sections close”; paragraph 13) in plantar flexion (“on point”; paragraph 13; see also particularly Fig. 3A).

    PNG
    media_image2.png
    780
    650
    media_image2.png
    Greyscale

Religioso further teaches this dance shoe configuration permits “the arching degree of her arch supports, corresponding to the maximum arching degree of her feet…kept steady and unchanged in time” (paragraph 8).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the dance shoe of Freed such that its plurality of hinges are each configured as in Religioso (i.e. wherein each hinge comprises a pair of opposing walls that are separated from each other in a neutral position and that converge toward abutment in plantar flexion, as they are in Religioso) as a simple substitution of one known element (i.e. the opposing walls configured as claimed) for another (i.e. the cuts of Freed) to obtain the predictable result of a dance shoe that adequately permits shoe flexing to permit the dancer to roll off point and to also enable to the shoe to become rigid and resistant to bending when on pointe, motivations taught by Freed (page 1 lines 108-126).

Regarding claim 2:
Freed in view of Religioso teaches the dance shoe of claim 1 as set forth above.  
Freed further teaches wherein the rigid distal part comprises a rigid toe box (element 17 of Freed is a “toe” and is a rigid structure configured to encase the front of toes and some or all of the rest of the forefoot; reference numeral 17 in Fig. 1 of Freed is pointed to a region of the footwear configured to encase the front of toes and some or all of the rest of the forefoot).

Regarding claim 4:
Freed in view of Religioso teaches the dance shoe of claim 1 as set forth above.  
Freed further teaches wherein the hinges are disposed widthwise and without intersecting one another (“parallel cuts”; pg. 1 line 113; see also Figs. 4-5).
Regarding claim 13:
Freed in view of Religioso teaches the dance shoe of claim 4 as set forth above.  
Freed further teaches wherein the width of the sole shank is substantially narrower (shank “is substantially narrower” than the insole of the sole unit; pg. 1; lines 87-88) than the width of the sole unit, and the sole shank is disposed substantially on a central axis of the shoe (see particularly figs. 2 and 5).  It is further noted herein that width of the shank 15 that is substantially narrower than the width of the insole in the regions of each identified below in Figs. 4-5 – b annotated:

    PNG
    media_image3.png
    792
    992
    media_image3.png
    Greyscale


Regarding claim 17:
Freed in view of Religioso teaches the dance shoe of claim 4 as set forth above.  
Freed further teaches wherein the sole shank is pre-shaped in a three-dimensional form to facilitate plantar flexion of the intended wearer's foot.
(This limitation is understood to be a product-by-process limitation, and the shoe of Freed teaches the limitation as understood in that the shank is in a 3-dimensional form (has width (pg. 1; line 87), length (pg. 1; line 101), and depth (pg. 1; line 116) and can facilitate plantar flexion of a wearer’s foot (i.e. can permit plantar flexion of an arch (“when…on pointe”; pg. 1 line 130)).  


Regarding claim 18:
Freed in view of Religioso teaches the dance shoe of claim 17 as set forth above.  
Freed further teaches wherein the three-dimensional form represents an intended wearer's foot in a plantar-flexed position, in particular a curved shape near an arch portion of the intended wearer's foot.
(This limitation is understood to be a further limitation of the product-by-process claim language above  presented in claim 17, and the shoe of Freed teaches the limitation in that the shank, in a three-dimensional form, can facilitate plantar flexion of a wearer’s foot (i.e. can permit plantar flexion of an arch (“when…on pointe”; pg. 1 line 130)).) 

Regarding claim 24:
	A sole shank (“shank 15” ”; pg. 1 line 80) comprising: a stiff material (“shank 15…serves to stiffen and increase the…rigidity”; pg. 1 lines 80-82) configured to extend longitudinally in a shoe over at least a forefoot portion of the shoe (see annotated Figs. 4-5 – a presented in above addressing of claim 1) and at least partially over a midfoot portion (see annotated Figs. 4-5 – a presented in above addressing of claim 1), at least one hinge (“plurality of parallel cuts 22 to 26”; pg. 1 line 113) with a unidirectional stop (“If a bending force…is applied…then the cuts 22 to 26 close up”; pg. 1 lines 122-124; thus each of the hinges has a unidirectional stop) being disposed widthwise in the sole shank in at least the forefoot portion (see annotated Figs. 4-5 – a below; see also “general area of the ball of the wearer’s foot”; pg. 1 line 114-115) so that the sole shank locks (“If a bending force…is applied…cuts 22 to 26 close up”; pg. 1 lines 122-124) to support plantar flexion (“when…on pointe…give maximum support); pg. 1 line 130 – pg. 2 line 4) and hinges to facilitate dorsiflexion of the forefoot portion (“rolls off point…shank will flex and bend about…22 to 26…so as to allow…foot to readily flex and roll down off pointe”; pg. 2 lines 5-8), the sole shank being coupled to a rigid distal part of the shoe (“toe…17…is rigid”; pg. 1 lines 93-94), 
wherein the sole shank is pre-shaped in a three-dimensional form that is configured to correspond to the shape of a foot en pointe to facilitate plantar flexion of the intended wearer's foot
(This limitation is understood to be a product-by-process limitation, and the shoe of Freed teaches the limitation as understood in that the shank is in a 3-dimensional form (has width (pg. 1; line 87), length (pg. 1; line 101), and depth (pg. 1; line 116) and is further configured to correspond to the shape of a foot en pointe to facilitate plantar flexion of a wearer’s foot (i.e. can permit plantar flexion of an arch (“when…on pointe”; pg. 1 line 130)).  

Freed does not expressly teach wherein the at least one hinge comprises a pair of opposing walls that are separated from each other in a neutral position and that converge toward abutment in plantar flexion.  

However, Freed does teach “outer surface of the shank may be cut in the area of bending and the cut may extend substantially but not completely through the shank” (page 1 lines 40-43) and that the shank may be configured “to flex in one direction but give maximum rigidity in the opposite direction in any suitable way and is not limited to…plurality of…cuts in the outer surface” (page. 2 lines 16-20) (emphasis provided by Examiner).
Thus Freed teaches cuts in the surface, albeit not expressly teaching cuts configured in the claimed manner in a neutral position.  Moreover, Freed teaches the shank is appropriate for modification in any manner that permits flexing in one direction and stiffening in the opposite direction.
 Religioso teaches (Figs. 2 and 3) a dance shoe that achieves the objectives of Freed.  The dance shoe comprising a plurality of hinges (“five sections having two inclined adjacent sides”; paragraph 11) in at least a forefoot portion of the shoe (see annotated Fig. 4A – a presented in above addressing of claim 1) wherein each hinge comprises a pair of opposing walls (“inclined adjacent sides”; paragraph 11) that are separated from each other in a neutral position (Fig. 2) and that converge toward abutment (“gaps between the sections close”; paragraph 13) in plantar flexion (“on point”; paragraph 13; see also particularly Fig. 3A).
Religioso further teaches this dance shoe configuration permits “the arching degree of her arch supports, corresponding to the maximum arching degree of her feet…kept steady and unchanged in time” (paragraph 8).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the sole shank of Freed such that its plurality of hinges are each configured as in Religioso (i.e. wherein each hinge comprises a pair of opposing walls that are separated from each other in a neutral position and that converge toward abutment in plantar flexion, as they are in Religioso) as a simple substitution of one known element (i.e. the opposing walls configured as claimed) for another (i.e. the cuts of Freed) to obtain the predictable result of a dance shoe that adequately permits shoe flexing to permit the dancer to roll off point and to also enable to the shoe to become rigid and resistant to bending when on pointe, motivations taught by Freed (page 1 lines 108-126).

Regarding claim 25:
Freed teaches
A dance shoe (“pointe ballet shoe…10”; pg. 1 lines 64-65), comprising: a distal part (“toe…17”; pg. 1 lines 93-94) having a rigid toe box (“toe…17…is…rigid”; pg. 1 lines 93-94) for encasing at least a portion of a forefoot of an intended wearer and supporting a foot of the intended wearer; an intermediate part (“vamp outer” of “upper 11”; pg. 1 lines 66-67) coupled to the distal part and configured for receiving at least a portion of a midfoot of the intended wearer; a proximal part (“outer quarters” of “upper 11”; pg. 1 line 68) coupled to the intermediate part and configured for receiving at least a rearfoot portion of the intended wearer; and a sole unit (elements 12, 14, and 15 of Freed; i.e. “sole 12”; pg. 1 line 70, “insole 14”; pg. 1 line 74, and “shank 15”; pg. 1 line 80) comprising a sole shank (“shank 15”) extending longitudinally from the distal part to the proximal part (“shank 15 extends from the toe of the insole approximately three quarters of the way along the length of the insole…as seen best in Fig. 5”; pg. 1 lines 99-101), wherein the sole shank has at least a plurality of hinges (“plurality of parallel cuts 22 to 26”; pg. 1 line 113) each with a unidirectional stop (“If a bending force…is applied…then the cuts 22 to 26 close up”; pg. 1 lines 122-124; thus each of the hinges has a unidirectional stop) disposed widthwise in the sole shank (they are so disposed as is seen in Fig. 5) in at least a forefoot portion (they are in a forefoot portion of the shoe; refer to annotated Figs. 4-5 – a presented in above addressing of claim 1) that locks by the unidirectional stops (“If a bending force…is applied…then the cuts 22 to 26 close up”; pg. 1 lines 122-124) to support plantar flexion (“when…on pointe…give maximum support); pg. 1 line 130 – pg. 2 line 4) and hinges to facilitate dorsiflexion of the forefoot portion (“rolls off point…shank will flex and bend about…22 to 26…so as to allow…foot to readily flex and roll down off pointe”; pg. 2 lines 5-8) and follow dorsiflexion of an intended wearer's forefoot (“rolls off point…shank will flex and bend about…22 to 26…so as to allow…foot to readily flex and roll down off pointe”; pg. 2 lines 5-8), and wherein a portion of the sole shank in a midfoot position is conformable to an arch of the intended wearer's foot in plantar flexion (“when…on pointe”; pg. 1 line 130; see also Fig. 3), 

Freed does not expressly teach wherein each hinge comprises a pair of opposing walls that are separated from each other in a neutral position and that converge toward abutment in plantar flexion.
However, Freed does teach “outer surface of the shank may be cut in the area of bending and the cut may extend substantially but not completely through the shank” (page 1 lines 40-43) and that the shank may be configured “to flex in one direction but give maximum rigidity in the opposite direction in any suitable way and is not limited to…plurality of…cuts in the outer surface” (page. 2 lines 16-20) (emphasis provided by Examiner).
Thus Freed teaches cuts in the surface, albeit not expressly teaching cuts configured in the claimed manner in a neutral position.  Moreover, Freed teaches the shank is appropriate for modification in any manner that permits flexing in one direction and stiffening in the opposite direction.
 Religioso teaches (Figs. 2 and 3) a dance shoe that achieves the objectives of Freed.  The dance shoe comprising a plurality of hinges (“five sections having two inclined adjacent sides”; paragraph 11) in at least a forefoot portion of the shoe (see annotated Fig. 4A – a presented in above addressing of claim 1) wherein each hinge comprises a pair of opposing walls (“inclined adjacent sides”; paragraph 11) that are separated from each other in a neutral position (Fig. 2) and that converge toward abutment (“gaps between the sections close”; paragraph 13) in plantar flexion (“on point”; paragraph 13; see also particularly Fig. 3A).
Religioso further teaches this dance shoe configuration permits “the arching degree of her arch supports, corresponding to the maximum arching degree of her feet…kept steady and unchanged in time” (paragraph 8).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the dance shoe of Freed such that its plurality of hinges are each configured as in Religioso (i.e. wherein each hinge comprises a pair of opposing walls that are separated from each other in a neutral position and that converge toward abutment in plantar flexion, as they are in Religioso) as a simple substitution of one known element (i.e. the opposing walls configured as claimed) for another (i.e. the cuts of Freed) to obtain the predictable result of a dance shoe that adequately permits shoe flexing to permit the dancer to roll off point and to also enable to the shoe to become rigid and resistant to bending when on pointe, motivations taught by Freed (page 1 lines 108-126).

Regarding claim 28:
Freed in view of Religioso teach the dance shoe of claim 1, as set forth above.
The modified Freed further meets the claim limitation wherein the opposing walls of a hinge are not parallel to each other and converge to a closed bottom.
(The modified Freed comprises the opposing wall structure of Religioso; refer to above treatment of claim 1.  The modified shoe meets the limitation insofar as the opposing walls, their not being parallel to each other, and their convergence to a closed bottom are identified in the below structure of Religioso in annotated Fig. 2 – a))

    PNG
    media_image4.png
    589
    847
    media_image4.png
    Greyscale




Regarding claim 29:
Freed in view of Religioso teach the dance shoe of claim 1, as set forth above.
The modified Freed further meets the claim limitation wherein the opposing walls of a hinge are parallel to each other.
(The modified Freed comprises the opposing wall structure of Religioso; refer to above treatment of claim 1.  The modified shoe meets the limitation insofar as the opposing walls and their being parallel to each other when on pointe as shown in below annotated Fig. 3 – a below)

    PNG
    media_image5.png
    790
    868
    media_image5.png
    Greyscale


Regarding claim 32:
Freed in view of Religioso teaches the dance shoe of claim 1 as set forth above.  
Freed further teaches wherein the stiff structure is tapered from a wider forefoot portion (see annotated Figs. 4-5 – c below) to a narrower midfoot portion (see annotated Figs. 4-5 – c below).

    PNG
    media_image6.png
    792
    1135
    media_image6.png
    Greyscale


Regarding claim 33:
Freed in view of Religioso teaches the dance shoe of claim 1 as set forth above.  
Freed further teaches wherein the plurality of hinges are disposed widthwise in the sole shank in a part of the forefoot portion corresponding an area of the intended wearer's foot between the ball of the foot and a proximal portion of the toes (see annotated Figs. 4-5 – d below).

    PNG
    media_image7.png
    792
    1144
    media_image7.png
    Greyscale


Claims 5, 7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over [Freed, GB 2,156,652] in view of [Religioso, EP 0997081] and [Smith, US 2010/0018080].
	Regarding claim 5:
	Freed in view of Religioso teaches the dance shoe of claim 1, as set forth above.
Freed does not expressly teach wherein one or more hinges are non-linear.
	However, Smith teaches (Figs. 8, 9) a nonlinear living hinge structure with an undulating form for a shoe: 
“Referring to FIG. 8…the interface between the forward and rear sole portions 800, 801 respectively need not be a straight line or edge. In another embodiment, the interface between the rear portion of the forward sole portion and the forward portion of the rear sole portion may be a curved line, with a matching pair of wavy or curved contoured faces 802, 803 on the front and rear sole portions which abut or meet each other. The curved surfaces may be configured to interlock with each other in an extended condition, so as to provide an interlocking of the front and rear sole portions in use due to the shaping of the surfaces” (paragraph 65)
“Referring to FIG 9…the forward and rear sole portions may be adapted to engage each other so that a front portion of said rear sole engages with a rear portion of said front sole to provide a substantially rigid joint between said front and rear sole portions when the sole portions are in extended condition for wearing said shoe. A jagged diamond shaped edge may be provided to each of the front and rear soles, so as to interlock at the meeting between the rear edge of the front sole and the front edge of the rear sole…The front of the rear sole may resemble a sawtooth arrangement and similarly, the rear of the front sole portion may comprise a matching sawtooth which interlocks with the sawtooth on the rear sole. The interlocking of the two sole halves may add rigidity to the sole and in extended mode provide a two part sole which, whilst being separable in folded mode behaves like a one piece moulded sole in an extended interlocked mode” (paragraph 66).
	The structure taught by Smith in each of Figs. 8 and 9 is undulating insofar as it presents a wavy surface or outline wherein a definition of undulate is “To present a wavy surface or outline” (Oxford English Dictionary, 2nd edition (1989) 3rd definition).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the shoe of the modified Freed in such a way that three or more hinges are non-linear living hinges with an undulating form as in Smith in order to add rigidity to the sole when the hinge is closed, as taught by Smith (paragraph 66).

Regarding claim 7:
	Freed in view of Religioso and Smith teaches the dance shoe of claim 5, as set forth above.
	Freed does not expressly teach wherein there are three or more living hinges with an undulating form.
	However, the modified Freed (as applied to claim 5) teaches the limitations of claim 7 because the modification taught by Smith and presented in addressing claim 5 is the modification of three or more of the hinges to be the non-linear living hinges with an undulating form of Smith in order to improve the dance shoe by affording to it additional rigidity to the sole when the hinge is closed as taught by Smith.  Refer to above treatment of claim 5.

Regarding claim 11:
	Freed in view of Religioso and Smith teaches the dance shoe of claim 5, as set forth above.
	Freed further teaches wherein the length of the sole shank is longer than half but shorter than full length of the sole unit because Freed teaches the shank “extends from the toe of the insole approximately three quarters of the way along the length of the insole and stops well short of the heel, as best seen in Fig. 5” (page 1 lines 99-102) 


Regarding claim 12:
	Freed in view of Religioso and Smith teaches the dance shoe of claim 11, as set forth above.
	Freed further teaches wherein the width of the sole shank is about equal to the width of a sole unit in the dance shoe because the width of the sole shank identified in the below annotated Figs. 4-5 - e is about equal to the width of the insole, which is a sole unit, identified in the below annotated Figs. 4-5 – e; examiner notes the widths identified are defined by medial and lateral edges/boundaries of shank and sole unit.


    PNG
    media_image8.png
    792
    880
    media_image8.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over [Freed, GB 2,156,652] in view of [Religioso, EP 0997081] and [Bruckner, US 2005/0022421].
Freed in view of Religioso teaches the dance shoe of claim 4 as set forth above.  
Freed does not expressly teach wherein the length of the sole shank is about equal to the full length of the sole unit.
However, Bruckner teaches a “full shank that is sized to extend backward from toe box…for a distance equal to the length of the dancer’s foot” (paragraph 23).  Bruckner further teaches the shank is “dynamically supportive” and that “ground reaction forces that are translated to the plantar aspect of the foot will be conveyed through this shank” (paragraph 23).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the shank of the modified Freed to have a length about equal to the full length of a sole unit as in Bruckner in order to afford dynamic support to the full length of a wearer’s foot and to convey ground reaction forces through the shank throughout the full length of the wearer’s foot, as taught by Bruckner (paragraph 23).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over [Freed, GB 2,156,652] in view of [Religioso, EP 0997081] and [Smith, US 2010/0018080]. 
Freed teaches:
A dance shoe (“pointe ballet shoe…10”; pg. 1 lines 64-65) having an upper (“upper 11”; pg. 1 line 66) and an underfoot portion (the combined 12, 14, and 15; i.e. “sole 12”; pg. 1 line 70, “insole 14”; pg. 1 line 74, and “shank 15”; pg. 1 line 80), the underfoot portion including a sole shank 15, comprising: a stiff structure (“15…serves to stiffen and increase the…rigidity”; pg. 1 lines 80-82), extending longitudinally in the shoe over at least a forefoot portion of the shoe (refer to annotated Figs. 4-5 – a presented in above addressing claim 1) and at least partially over a midfoot portion (refer to annotated Figs. 4-5 – a presented in above addressing claim 1), a plurality of hinges (“plurality of parallel cuts 22 to 26”; pg. 1 line 113), each with a unidirectional stop (“If a bending force…is applied…cuts 22 to 26 close up”; pg. 1 lines 122-124) being disposed widthwise in the sole shank in at least the forefoot portion (see annotated Figs. 4-5 – a presented in above addressing of claim 1; see also “general area of the ball of the wearer’s foot”; pg. 1 line 114-115) so that a forefoot portion of the sole shank locks by the unidirectional stops (“If a bending force…is applied…cuts 22 to 26 close up”; pg. 1 lines 122-124) to support plantar flexion (“when…on pointe…give maximum support); pg. 1 line 130 – pg. 2 line 4) and hinges to facilitate dorsiflexion of the foot (“rolls off point…shank will flex and bend about…22 to 26…so as to allow…foot to readily flex and roll down off pointe”; pg. 2 lines 5-8) and follow dorsiflexion of an intended wearer's forefoot (“rolls off point…shank will flex and bend about…22 to 26…so as to allow…foot to readily flex and roll down off pointe”; pg. 2 lines 5-8), 
and wherein a portion of the sole shank in a midfoot position (see annotated Figs. 4-5 – a presented in above addressing of claim 1) is conformable to an arch of the intended wearer's foot in plantar flexion (“when…on pointe”; pg. 1 line 130; see also Fig. 3), the sole shank being coupled to a rigid distal part (“toe…17…is rigid”; pg. 1 lines 93-94) of the shoe.
Freed does not expressly teach:
wherein each hinge comprises a pair of opposing walls that are separated from each other in a neutral position and that converge toward abutment in plantar flexion.

However, Freed does teach “outer surface of the shank may be cut in the area of bending and the cut may extend substantially but not completely through the shank” (page 1 lines 40-43) and that the shank may be configured “to flex in one direction but give maximum rigidity in the opposite direction in any suitable way and is not limited to…plurality of…cuts in the outer surface” (page. 2 lines 16-20) (emphasis provided by Examiner).
Thus Freed teaches cuts in the surface, albeit not expressly teaching cuts configured in the claimed manner in a neutral position.  Moreover, Freed teaches the shank is appropriate for modification in any manner that permits flexing in one direction and stiffening in the opposite direction.
 Religioso teaches (Figs. 2 and 3) a dance shoe that achieves the objectives of Freed.  The dance shoe comprising a plurality of hinges (“five sections having two inclined adjacent sides”; paragraph 11) in at least a forefoot portion of the shoe (see annotated Fig. 4A – a presented in above addressing of claim 1) wherein each hinge comprises a pair of opposing walls (“inclined adjacent sides”; paragraph 11) that are separated from each other in a neutral position (Fig. 2) and that converge toward abutment (“gaps between the sections close”; paragraph 13) in plantar flexion (“on point”; paragraph 13; see also particularly Fig. 3A).
Religioso further teaches this dance shoe configuration permits “the arching degree of her arch supports, corresponding to the maximum arching degree of her feet…kept steady and unchanged in time” (paragraph 8).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the sole shank of Freed such that its plurality of hinges are each configured as in Religioso (i.e. wherein each hinge comprises a pair of opposing walls that are separated from each other in a neutral position and that converge toward abutment in plantar flexion, as they are in Religioso) as a simple substitution of one known element (i.e. the opposing walls configured as claimed) for another (i.e. the cuts of Freed) to obtain the predictable result of a dance shoe that adequately permits shoe flexing to permit the dancer to roll off point and to also enable to the shoe to become rigid and resistant to bending when on pointe, motivations taught by Freed (page 1 lines 108-126).

Although the modified Freed comprises the plurality of hinges, Freed does not expressly teach the plurality of hinges each with an undulating form.

However, Smith teaches (Figs. 8, 9) a nonlinear living hinge structure with an undulating form for a shoe: 
“Referring to FIG. 8…the interface between the forward and rear sole portions 800, 801 respectively need not be a straight line or edge. In another embodiment, the interface between the rear portion of the forward sole portion and the forward portion of the rear sole portion may be a curved line, with a matching pair of wavy or curved contoured faces 802, 803 on the front and rear sole portions which abut or meet each other. The curved surfaces may be configured to interlock with each other in an extended condition, so as to provide an interlocking of the front and rear sole portions in use due to the shaping of the surfaces” (paragraph 65)
“Referring to FIG 9…the forward and rear sole portions may be adapted to engage each other so that a front portion of said rear sole engages with a rear portion of said front sole to provide a substantially rigid joint between said front and rear sole portions when the sole portions are in extended condition for wearing said shoe. A jagged diamond shaped edge may be provided to each of the front and rear soles, so as to interlock at the meeting between the rear edge of the front sole and the front edge of the rear sole…The front of the rear sole may resemble a sawtooth arrangement and similarly, the rear of the front sole portion may comprise a matching sawtooth which interlocks with the sawtooth on the rear sole. The interlocking of the two sole halves may add rigidity to the sole and in extended mode provide a two part sole which, whilst being separable in folded mode behaves like a one piece moulded sole in an extended interlocked mode” (paragraph 66).
	The structure taught by Smith in each of Figs. 8 and 9 is undulating insofar as it presents a wavy surface or outline wherein a definition of undulate is “To present a wavy surface or outline” (Oxford English Dictionary, 2nd edition (1989) 3rd definition).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the shoe of the modified Freed in such a way that each of its hinges has an undulating form as in Smith in order to add rigidity to the sole when each hinge is closed, as taught by Smith (paragraph 66).




Allowable Subject Matter
Claims 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./               Examiner, Art Unit 3732                                                                                                                                                                                         

/SHARON M PRANGE/               Primary Examiner, Art Unit 3732